Case 1:19-cr-00226-WHP Document 31 Filed 07/09/19 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

. 52 19-CR-226 (WHP)
-against-

[PROPOSED] ORDER
THOMAS IRIGOYEN,

Defendants.

 

 

Upon the application of Thomas Irigoyen, by his attorney Michael Tremonte, Esq.,
pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, for an order directing the U.S.
Marshals to arrange travel for Mr. Ivigoyen from his home in Kingsburg, CA to New York, NY
to attend the arraignment in this matter, scheduled for July 17, 2019 at 4:30 p.m.;

IT IS HEREBY ORDERED, that the U.S. Marshals are directed to take such steps as are
necessary to arrange Mr. Irigoyen’s travel and lodging in New York, NY, so that he may attend
the arraignment.

Dated: New York, New York

July A, 2019

SO ORDERED:

i ae Ro

WILLIAM H. PAULEY III
U.S.D.J.

 
